Citation Nr: 0104544	
Decision Date: 02/14/01    Archive Date: 02/20/01	

DOCKET NO.  99-18 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for blindness of the left 
eye due to secondary glaucoma from previous granulomatous 
anterior uveitis with sarcoidosis, currently evaluated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1951 to February 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 


FINDING OF FACT

The veteran's service-connected blindness of the left eye due 
to secondary glaucoma from previous granulomatous anterior 
uveitis with sarcoidosis is manifested by blindness of the 
left eye without anatomical loss of cosmetic defect and the 
veteran's visual acuity in the right eye is 20/40 with no 
indication of abnormal visual field demonstrated; visual 
acuity in the right eye was 20/20 at the time of the original 
rating in July 1953.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
blindness of the left eye due to secondary glaucoma from 
previous granulomatous anterior uveitis with sarcoidosis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2097-2099 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, Part 4, Diagnostic Codes 6004, 6070 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 1999 a statement of the case was issued to the 
veteran and his representative advising them of the criteria 
under which the veteran's service-connected left eye 
disability were evaluated.  Records relating to the veteran's 
health care have been obtained and the veteran has been 
afforded a personal hearing and a VA examination.  There is 
no indication that any additional relevant records exist or 
that either the veteran or his representative have further 
argument or evidence to submit.  Therefore, the Board 
concludes that the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been met.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The report of a May 1999 VA eye examination reflects that the 
veteran had no light perception out of the left eye.  
Uncorrected visual acuity in the right eye was 20/50 at 
distance and 20/150 at near.  His best corrected acuity, at 
distance and near in the right eye, was 20/40.  The pupil of 
the right eye was round and reactive with confrontation 
visual field in the right eye being full.  The right cornea 
was clear and the left cornea was completely opacified with 
fibrovascular changes.  The impression included that the 
veteran had longstanding blindness in the left eye presumably 
associated with a previous diagnosis of sarcoidosis.  There 
was no evidence of inflammation in the right eye and there 
was mild exposure keratitis in each eye secondary to chronic 
lid dysfunction and poor lid closure.  The veteran was a 
suspect for glaucoma based on the appearance of the nerve in 
the right eye.  He was advised to wear glasses to protect the 
good eye and be followed carefully so that he could be worked 
up for glaucoma.  A December 1999 VA treatment record 
reflects that, with respect to the eye clinic, no action was 
indicated.

Combined ratings for disabilities of the same eyes should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2000).  The 
veteran's service-connected left eye disability has been 
evaluated under Diagnostic Code 6004.  Evaluation under 
Diagnostic Code 6004 is to be from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology 
with a minimum rating under active pathology of 10 percent.  
38 C.F.R. Part 4, Diagnostic Code 6009 (2000).  Diagnostic 
Code 6070 provides that blindness in one eye, having only 
light perception, with visual acuity in the other eye of 
20/40, warrants a 30 percent evaluation.  Where there is 
anatomical loss of one eye with visual acuity in the other 
eye of 20/40, a 40 percent evaluation is warranted.  
38 C.F.R. Part 4, Diagnostic Code 6066 (2000).  

The best distant vision obtainable after best correction by 
glasses will be the basis of rating, except in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2000).  

In Villano v. Brown, 10 Vet. App. 248 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
questioned VA's interpretation that nonservice-connected 
visual impairment in one eye should not be considered in the 
evaluation of rating service-connected impairment of the 
other eye.  The Court found that 38 C.F.R. § 4.78 required 
that the rating be based upon the condition of the eyes 
before any subsequent nonservice-connected increase in 
disability.  Id. at 250.  Therefore, the Court found that, 
since the veteran had normal vision in his nonservice-
connected eye when VA originally rated him, any subsequent 
decrease in vision in the nonservice-connected eye would not 
be considered.  Although VAOPGCPREC 32-97 questioned the 
validity of 38 C.F.R. § 4.78, with respect to compensation, 
applying the Court's holding in Villano will have the same 
result as if it were not considered since the veteran's 
current vision in the right eye of 20/40 would result in the 
same evaluation assigned for his service-connected left eye 
disability if his vision of 20/20, as shown at the time of 
the June 1953 VA examination when the veteran was originally 
rated, were to be considered.  

The veteran's service-connected left eye disability consists 
of blindness, but there is no indication of enucleation or 
serious cosmetic defect.  The highest evaluation that could 
be assigned under Diagnostic Code 6070 with consideration of 
either the veteran's current best corrected visual acuity of 
the right eye of 20/40 or his visual acuity of the right eye 
at the time he was originally rated of 20/20, is 30 percent.  
The evidence indicates that he does not experience any visual 
field loss.  The veteran has offered testimony relating to 
symptoms he experiences, but with consideration of the 
competent medical evidence indicating the veteran's vision to 
be as set forth above, a preponderance of the evidence is 
against an evaluation greater than the 30 percent that has 
been assigned.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  The record 
does not indicate that the veteran's service-connected left 
eye disability has required hospitalization.  While the 
veteran offered testimony relating to occupational changes 
that he indicated were related to his service-connected left 
eye disability, the record indicates that he continued to 
secure employment, noting that a January 1999 VA treatment 
record reflects that the veteran, then 70 years old, had 
retired 18 months before.  Even with consideration of the 
veteran's testimony regarding employment changes, in light of 
his continued employment until approximately age 68, the 
record does not indicate that the veteran experienced marked 
interference with his employment related to his service-
connected left eye disability.  


ORDER

An evaluation greater than 30 percent for blindness of the 
left eye due to secondary glaucoma from previous 
granulomatous anterior uveitis with sarcoidosis is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

